PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/567023
Filing Date: September 11, 2019
Appellant(s): Paul Chedore et al.



__________________
Lawrence A. Baratta Jr. 
 	        For Appellant


        EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claims 1, 8 and 15:
The Appellant argues in page 10, paragraph 2, of the brief that “It is not possible to incorporate the CDC architecture as taught by Boduch with Boertjes” and provides the following to show what the Examiner cited and interpreted:

    PNG
    media_image2.png
    430
    565
    media_image2.png
    Greyscale


	The Examiner would like to point out that as stated in the mailed Final Office Action dated 11/12/2021, for claim 1 (and similarly for claims 8 and 15) in page 5, “Boertjes doesn’t teach that the degree forming line modules are one or more wavelength selective switches that form degrees”. From the diagram above, it seems that the Appellant is considering the components within unit 810 being modified. As already stated in the Final Office Action, the line modules are modified as shown below:

    PNG
    media_image3.png
    422
    626
    media_image3.png
    Greyscale

Thus, it can be seen that the Appellant’s interpretation of the Examiner’s rejection is incorrect.
Furthermore, although unit 810 doesn’t require wavelength selective switches (WSS), as it is a broadcasting unit, the line modules of Fig. 8 comprise optical shutter 722, which according to paragraph [0068] states “722 can be referred to as an optical shutter, a configurable optical blocking element, etc. Functionally, the blocker 722 is selectively configured to substantially enable and/or substantially disable light from traversing therethrough”. This in itself shows that the “line modules” can have wavelength selectivity/blocking functionalities. Moreover, a look at paragraph [0085] states, “From the perspective of wavelength blocking, the ROADM node 1410 can be viewed as having the same functionality as the optical shutter at the node 700, but at an individual channel granularity…the ROAM node's 1400 WSS can selectively block any or all channels”. Although Fig. 8 doesn’t explicitly show such wavelength selectivity characteristics, paragraph [0085] of Boertjes further states that a ROADM with WSS can have the same functionality of the optical shutter 722 within the line modules of Fig. 8. So, contrary to paragraph 1 of page 10 of the brief, the architecture of Boertjes doesn’t teach away from line modules having wavelength selectivity switches. Boertjes in Fig. 8 doesn’t explicitly show these missing features i.e. as posted in mailed Final Office Action dated 11/12/2021, for claim 1, “Boertjes doesn’t teach that…the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture”. Reference Boduch teaches “wherein the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture (Fig. 15, line modules#1, #2, etc. comprising WSSs within different degrees of ROADMs 2502; paragraph [0028], Each ROADM includes a WSS...)”, and the combination of Boertjes in view of Boduch teaches all the limitations of claims 1, 8 and 15.
 
Although the Appellant nominally argues the rejection of the dependent claims 2-7 depending on claim 1, dependent claims 9-14 depending on claim 8, and dependent claims 16-20 depending on claim 15, the arguments presented do not point out with particularity or explain why the limitations of the claims are separately patentable except for pointing back to the arguments made with respect to the independent claims. Therefore, the Examiner relies on responses made above with respect to the independent claims 1, 8 and 15 for all the remaining claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        



Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637                                                                                                                                                                                                        
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.